1Proceeding ‘ under CPLR article TS^to 'annul a deter'-npnation of-respondent State Liquof Authority, dated. October" 15,1974, Vrhich suspended,- petitioner’s. • restaurant 'liquor .-license fan. 10. days "and demanded. ' payrfient of . petitioner’s $1,000 bond, on the ground-that petitioner .had suffered or permitted gambling on the licensed premises, in viplation t>£ subdivision .6 of section 10.6. of the Alcoholic Beverage Control Law. " D'etermififition modified, on the law, -by striking therefrom the: demand "for payment-of- the bond. As so .modified,- determination .confirmed, without costs.' In ppr opinion'the provision-for payment of the bond "as/op additional penalty -was excessive and ' therefore; an abuse of-.discretion.; Under all of,tbe circumstances; tke penalty should have been limited to" a suspension of -the- license fór a périód of-lOLdaysv Latham, Actmg P. J,,";CphaIan'anS Brennan, JJ. concur; Christ end Munder, Jj„, dissent.and voté tó dismiss the proceedings on the Merits and to confirm the determination,